UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 04-7066



EARL THOMAS, III,

                                              Plaintiff - Appellant,

          versus


CAPTAIN CROSBY; LIEUTENANT GENEAU,

                                            Defendants - Appellees,



          and


RICHMOND CITY JAIL; SHERIFF MITCHELL; MAJOR
MINION; LIEUTENANT MCCRAY; LIEUTENANT HALL;
ANY AND ALL OTHER DEPUTIES ALSO INVOLVED,

                                                           Defendants.


Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.  Claude M. Hilton, Chief
District Judge. (CA-02-1685-1)


Submitted:   November 17, 2004          Decided:     December 10, 2004


Before WILLIAMS, TRAXLER, and KING, Circuit Judges.


Remanded by unpublished per curiam opinion.


Earl Thomas, III, Appellant Pro Se.     John Adrian Gibney, Jr.,
THOMPSON & MCMULLAN, Richmond, Virginia, for Appellees.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                             - 2 -
PER CURIAM:

             Earl Thomas, III, seeks to appeal from the district

court’s order denying relief on his 42 U.S.C. § 1983 (2000)

complaint.     The district court dismissed Thomas’ complaint in an

order entered on March 16, 2004.            Thomas’ notice of appeal was

filed in the district court on June 22, 2004.             In that notice of

appeal, Thomas stated he did not receive notice of the district

court’s March 16, 2004 order until June 7, 2004, and he sought to

appeal from that order.      Because Thomas’ notice of appeal asserted

that he did not timely receive notice of the district court’s order

and also expressed his desire to preserve his appeal, his notice of

appeal should be construed as a request to reopen the appeal period

under Fed. R. App. P. 4(a)(6).       See Myers v. Stephenson, 781 F.2d

1036, 1038-39 (4th Cir. 1986).

      Pursuant to Houston v. Lack, 487 U.S. 266 (1988), a document

is considered filed when delivered to prison officials for mailing

to the court.     Because Thomas’ request to reopen the appeal period

was filed in the district court shortly after the expiration of the

seven-day period for filing such a request and the record does not

reveal when Thomas gave the document to prison officials, we remand

the   case   to   the   district   court    for   the   limited   purpose   of

determining whether Thomas’ request to reopen the appeal period was

timely filed under Fed. R. App. P. 4(a)(6)(A).           If so, the district

court should then consider whether to reopen the appeal period.


                                    - 3 -
The record, as supplemented, then will be returned to this court

for further consideration.



                                                        REMANDED




                             - 4 -